Citation Nr: 1430435	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for early posttraumatic osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  Bilateral flat feet pre-existed service and did not increase in severity during the Veteran's active duty service.

2.  Throughout the period on appeal, the Veteran's patellofemoral pain syndrome of the left knee has been manifested by pain, with flexion limited to no less than 90 degrees, full extension, and without objective evidence of ankylosis, instability, meniscal dislocation or subluxation.

3.  Throughout the period on appeal, the Veteran's early posttraumatic osteoarthritis of the right knee has been manifested by pain, with flexion limited to no less than 90 degrees, full extension, and without objective evidence of ankylosis, instability, meniscal dislocation or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2013).

2.  The criteria for a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5263 (2013).

3.  The criteria for a disability rating in excess of 10 percent for early posttraumatic osteoarthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's service connection claim, the duty to notify was satisfied in a March 2006 letter to the Veteran.  As for the Veteran's claims seeking an increased evaluation for his service-connected bilateral knee disabilities, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.
	
The Veteran was afforded VA examinations in July 2006 and November 2011 in connection with his claims which are adequate for rating purposes.  The examiners elicited a medical history from the Veteran, conducted the appropriate testing, and described the Veteran's disabilities in sufficient detail.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

When an issue is raised as to whether a disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only conditions recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

The presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In that case, the veteran bears the burden of showing a worsening of the condition in service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  It is only after a worsening is shown that the burden shifts back to VA to rebut the presumption of aggravation.  Id.  

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service.  Temporary or intermittent flare-ups of symptoms of a preexisting condition during service alone do not constitute sufficient evidence of an increased disability unless the underlying condition itself actually worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran asserts that his feet were worsened by service, because his feet were asymptomatic on entrance and now his feet cause him discomfort on prolonged standing. 

In this case, the Veteran's March 1988 enlistment examination report noted that he had asymptomatic pes planus.  Given the notations on the service entrance examination, the Board finds that the Veteran's pes planus preexisted service and the presumption of soundness does not attach.  38 C.F.R. § 3.304(b).   

A January 1993 release from active duty ("RAD") examination report noted that an examiner found the Veteran's feet to be clinically normal.  The remainder of the Veteran's service treatment records show no complaints, treatment or diagnoses related to his feet.

A March 2006 private treatment record reflects that the Veteran sought treatment for complaints of bilateral foot pain.  The pain started on ambulation in the morning.  X-rays taken of the Veteran's feet were unremarkable.  The examiner assessed the Veteran with capsulitis of the second MPT.

In July 2006, the Veteran underwent a VA examination for his feet, where he complained of pain, stiffness, and swelling in his feet that have persisted for the last 15 years.  The Veteran stated that he wore shoe inserts for his condition.  His work as a corrections officer required him to be on his feet for prolonged periods of time, which aggravates his pain.  The examiner found the Veteran's range of motion of his feet to be normal and painless.  The examiner diagnosed the Veteran with bilateral pes planus but did not provide any opinion on the etiology of the Veteran's condition or whether it was aggravated by service.

In April 2009, the Veteran sought treatment for bilateral foot pain and was diagnosed with plantar fasciitis.  The private treatment record, however, did not address the etiology of the Veteran's foot condition or link it to his military service.

In November 2011, the Veteran was afforded another VA examination to assess his flat feet.  The examiner diagnosed the Veteran with mild pes planus and noted that the condition pre-existed the Veteran's entrance onto active duty service.  The examiner, after a review of the Veteran's claims file, opined that it was less likely than not that the Veteran's condition was caused or aggravated by active duty service.  He noted that there was no evidence in the claims file to support the Veteran's contention that his flat feet were aggravated during service.  The examiner noted that the Veteran's pes planus was considered mild and hence was not caused or aggravated by his military service. 

In this instance, it has not been shown that the Veteran's bilateral flat feet increased in disability during service.  Prior to service, as shown by the service entrance examination, the Veteran's flat feet were considered asymptomatic.  By the time of his discharge, a separation examination report noted his feet to be clinically normal.  After an examination and review of the Veteran's claims file, a VA examiner also stated in his November 2011 report that there was no evidence of aggravation of the Veteran's pes planus during service.  The medical evidence of record fails to show that the Veteran's flat feet were permanently aggravated due to his active duty service.  

The Board has considered the Veteran's assertions that his pes planus was worsened by service.  To the extent that the Veteran maintains that he has had increased problems with pes planus since service, the Board finds him not credible as this is inconsistent with the medical evidence of record.  In this regard, the Board acknowledges that service treatment records show he had a diagnosis of pes planus upon enlistment.  However, there are no service treatment records indicating treatment of foot problems.  The Board finds the Veteran's January 1993 separation examination report which notes the Veteran's clinical evaluation of normal feet to be inherently more credible than statements made decades later suggesting that his disability had increased in severity as a consequence of service.  Furthermore, the first evidence indicating a foot complaint in the Veteran's record was in 2006, more than a decade after service.  The length of time between service and treatment contradict any assertions the Veteran has made that he has experienced chronic foot problems since service.  For these reasons, the Board finds the Veteran's assertions that his pes planus underwent a permanent worsening in service not credible.

Based on the foregoing, the Board finds that the Veteran's flat feet disability did not increase in severity during service.  As an increase in severity has not been shown, the presumption of aggravation does not apply.  Accordingly, the preponderance of the evidence shows that the Veteran's pre-existing flat feet were not aggravated by active service.  Therefore, service connection is not warranted.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b). 

Consequently, the benefit-of-the-doubt rule is not applicable, and the claim for service connection flat feet must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




III.  Increased Ratings

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In a rating decision dated in November 2006, the RO granted service connection for early posttraumatic osteoarthritis of the right knee and patellofemoral pain syndrome of the left knee and assigned a 10 percent rating for each knee effective March 15, 2006.  The Veteran has appealed the assigned rating.

Both the Veteran's right and left knee disabilities have been rated under the provisions of DC 5099-5003 throughout the appeal period. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10 , 4.40, 4.45.

Under DC 5003, for degenerative arthritis established by x-ray findings, a Veteran is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under either DC 5260 (limitation of flexion) or DC 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  37 C.F.R. § 4.71a; see also VAOPGCPREC 9-04.

Under DC 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  In addition to the foregoing, DC 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

The Veteran was afforded a VA examination in July 2006, during which his knees were examined.  X-rays of the Veteran's knees revealed prominence of the tibial spines in both knees.  Range of motion testing revealed the right knee flexion limited to 120 degrees, and left knee flexion limited to 130 degrees.  Extension was not limited in either knee.  The examiner noted that range-of-motion testing revealed the same results with repetitive testing.  The examiner indicated that additional functional loss during flare-ups can only be determined by resort to speculation.  Stability of both knees was found to be within normal limits.  There was no ankylosis or joint deformity, no evidence of dislocation or recurrent subluxation, and no evidence of leg shortening.  The examiner noted that there was objective evidence of painful motion, particularly with squatting.

In November 2011, the Veteran was afforded a second VA examination to evaluate his knees.  The examiner noted diagnoses of osteoarthritis of the right knee and patellofemoral syndrome of the left knee.  The Veteran complained of increased pain with prolonged ambulation and sitting.  Range of motion testing revealed both left and right knee flexion limited to 90 degrees, with objective evidence of pain at 90 degrees.  Extension was not limited in either knee.  Repetitive testing did not reveal additional limitations in the range of motion of either knee.  

The examiner noted functional loss that included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight bearing in both knees.  Muscle strength testing revealed active movement against some resistance on both flexion and extension in both knees.  Joint stability tests revealed normal findings in both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner stated that the Veteran never had any meniscal conditions or surgical procedures for a meniscal condition, and the Veteran never had a meniscus condition.  The examiner found no evidence that the Veteran ever had a total knee joint replacement or arthroscopic or other knee surgery.  X-ray imaging revealed degenerative or traumatic arthritis in the right knee.  The examiner stated that the frequency, severity and duration of the Veteran's flare-ups are variable, occur with prolonged ambulation and prolonged sitting.  Hence, it was not possible to specify the details regarding frequency, severity and duration of flare-ups.  He stated that he could not determine the additional loss of function or motion during flare-ups without resorting to mere speculation.  

Based on the above evidence, the Board finds that a rating in excess of 10 percent for patellofemoral syndrome of the left knee is not warranted.  A rating in excess of 10 percent for posttraumatic osteoarthritis of the right knee is also not warranted.  The evidence during the appeal period does not show that the Veteran had flexion of either of his knees limited to 30 degrees or limited extension.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  However, repetitive testing found pain in both knees but no additional limitation of motion.  Thus, assignment of a rating in excess of 10 percent for limitation of flexion is not warranted.  Assignment of a separate rating for limitation of extension is also not warranted as the Veteran has demonstrated full extension in both knees.

The Board has also considered whether a separate rating is warranted under DC 5257 for instability.  The Veteran has complained of instability in his knees, and there is evidence of limitation of motion of the left knees.  However, neither the July 2006 nor the November 2011 VA examinations found any evidence of instability of the Veteran's right or left knees.  The Veteran is competent to report symptoms capable of lay observation, such as instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's subjective reports of instability are given less probative weight than the July 2006 and November 2011 VA examination reports, which objectively noted no knee instability.  Therefore, assignment of a separate disability under DC 5257 is not warranted.

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage) and DC 5259 (symptomatic removal of semilunar cartilage).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, supra, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

The Board has also considered whether extraschedular consideration is warranted based on evidence of functional, including occupational, impairment secondary to the left knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's bilateral knee disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disabilities are primarily manifested by limitation of motion due to pain.  Many of the applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's knee disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the preponderance of the evidence is against ratings in excess of 10 percent for either the Veteran's service-connected patellofemoral syndrome of the left knee or early posttraumatic osteoarthritis of the right knee during the period on appeal.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for early posttraumatic osteoarthritis of the right knee is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


